Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ATTACHMENT TO ADVISORY ACTION
2.    	Applicant's request for entry into AFCP 2.0 filed on 5/26/2022 is acknowledged. It is to be noted that the present amended independent claims 1 and 5 recite the claim limitations “consisting of” which is close ended transitional phrase and in combination with the cancellation of prior claim limitation of “raw grass haystack (Hay)”, and cancelling dicalcium phosphate and sodium monensin overcomes the rejections of record. 
However, the entry to AFCP 2.0 is denied because the response with the newly amended claim limitations of independent claim 1 cannot be reviewed and a search cannot be conducted within the guidelines of the allotted time of this pilot program. Therefore, the after final amendment will be treated under pre-pilot procedure. Therefore, the claims have not been entered.

Response to argument
3.    Applicants arguments and amendments overcome the rejections of record. Applicants primarily argued based on the newly amended claims and arguing how the present set of claims including at least newly amended independent claims 1 and 5 overcome the rejections of record. It is agreed by the examiner that applicants’ arguments and amendments overcome the rejections of record. However, as mentioned above, the newly amended independent claims 1 and 5, need further search and review in order to do the next office action. Therefore, the claims have not been entered.

Conclusion
4. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792       

                                                                                                                                                                                                 /DONALD R SPAMER/Primary Examiner, Art Unit 1799